Citation Nr: 0729318	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial rating higher than 20 percent 
for a left ankle fracture with residual arthritis. 

2.  Entitlement to service connection for a disability of the 
back.

3.  Entitlement to service connection for a disability of the 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran had honorable active duty from November 15, 1963 
to November 14, 1966.  He also had a period of service from 
November 15, 1966 to August 15, 1968, which, according to an 
administrative decision by the RO in August 1989, was 
considered to have been issued under conditions which 
preclude payment of benefits based on that period. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO granted service 
connection for a left ankle fracture with residual arthritis, 
and assigned an initial noncompensable evaluation, effective 
March 28, 2003.  The RO also denied service connection for 
disorders of the back and shoulders.  

In March 2005, the veteran appeared and testified at the RO 
before the undersigned acting Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case. 
38 U.S.C.A. § 7101(c), 7102 (West 2002). 

In March 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  

In a decision of March 2006, the Board denied service 
connection for disorders of the back and shoulder.  The Board 
also remanded the claim for a compensable rating for a left 
ankle fracture for further development.  In May 2006, the RO 
increased the veteran's noncompensable disability rating for 
left ankle fracture with residual arthritis to 20 percent, 
effective March 28, 2003.  The remand directives having been 
completed, the claim is again before the Board for appellate 
review.

The Board also notes that, with respect to the claim for 
service connection for disorders of the back and shoulder, 
the veteran appealed the Board's denial of his claims to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2007, the Secretary of Veterans Affairs (Secretary) 
and the veteran, through an attorney, filed a Joint Motion to 
vacate the Board's March 2006 decision denying service 
connection for the disorders of the shoulder and back, and 
remand those claims to the Board for further action.  That 
motion was granted by the Court.  Those issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The left ankle fracture with residual arthritis has not 
resulted in ankylosis of the joint or comparable limitation 
of motion of the ankle.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent for left ankle fracture with residual arthritis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter: Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in April 
2003 and March 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf. See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the letter adequately told the 
veteran to submit any additional evidence that he had in his 
possession.  Further, the veteran was notified in June 2006 
regarding the factors considered when assigning a disability 
rating following a grant of service connection or the 
effective date of a grant of service connection. See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's initial 
VCAA letter was provided prior to the adjudication of his 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  The veteran had a 
personal hearing at the regional office in March 2005.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.

II. Entitlement To An Initial Rating Higher Than 20 Percent 
For A Left Ankle Fracture with Residual Arthritis

The veteran's left ankle disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 for 
traumatic arthritis with limited motion of the ankle.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2006). 

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Under Diagnostic Code 5271 for 
limited motion of the ankle, marked limitation of motion in 
the ankle warrants a 20 percent disability rating, and 
moderate limitation of motion in the ankle warrants a 10 
percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).

For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees. See 38 C.F.R. § 4.71a, Plate II 
(2006).  When assigning a disability rating based on 
limitation of range of motion, it is also necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. See 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has considered the full history of the veteran's 
service-connected left ankle disability.  The veteran's 
service medical records indicate he was involved in a Jeep 
accident in June 1964 resulting in a fracture of the left 
ankle, and was diagnosed with arthritis due to a chip in the 
left ankle joint in September 1965.  In a June 2003 rating 
decision, the RO granted service connection for left ankle 
fracture with residual arthritis, and assigned a 
noncompensable rating.  The veteran appealed this rating.  As 
noted above in the introduction, the rating has since been 
increased to 20 percent.  As the veteran has not indicated 
satisfaction with that rating, the issue remains on appeal.  

The evidence which has been presented includes several 
private medical records, plus a VA examination report.  After 
considering all of the evidence of record, the Board finds 
that the veteran's left ankle disability has resulted in no 
more than marked limitation of motion at any time during the 
rating period.  As noted, normal ankle dorsiflexion is from 
zero to 20 degrees, and normal plantar flexion of the ankle 
is from zero to 45 degrees.  On VA examination in April 2006, 
the examiner reported that left ankle plantar flexion was 
measured to 20 degrees without pain and 10 degrees with pain.  
Left ankle extension (dorsiflexion) was measured to 5 degrees 
without pain and 0 degrees with pain.  Thus, the limitation 
would at most be characterized as being marked.  There is no 
indication that it has resulted in ankylosis or limitation of 
motion which is comparable to ankylosis.  

The evidence indicates the veteran experiences additional 
limitation of motion due to pain.  However, a 20 percent 
rating is the highest rating available for limitation of 
motion of the ankle.  A higher rating requires evidence 
showing that the ankle is ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citations omitted).  In the absence of ankylosis, 
the Board finds that a rating higher than 20 percent is not 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The remaining diagnostic 
codes pertaining to the ankle involve malunion of the os 
calcis or astragalus or ankylosis of the joint, none of which 
is present in this case.  

In summary, even taking into account the veteran's complaints 
of pain and stiffness, the evidence does not demonstrate 
ankylosis of the left ankle or other impairment that would 
qualify for a rating higher than 20 percent.  Accordingly, 
the Board concludes that the criteria for an initial 
disability rating higher than 20 percent for left ankle 
fracture with residual arthritis are not met.  Also, the 
veteran's left ankle disability does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating. See Fenderson, 2 Vet. App. 119, 
126-127 (1999).


ORDER

Entitlement to an initial rating higher than 20 percent for a 
left ankle fracture with residual arthritis is denied. 


REMAND

In the decision of March 2006, the Board noted that the 
veteran contended that he developed disabilities of the back 
and shoulders as a result of a jeep accident which occurred 
during service.  The Board reviewed the service medical 
records and noted that they confirmed that an accident had 
occurred in June 1964 and resulted in the veteran's left 
ankle fracture, but there was no notation of any injury to 
the back or shoulder.  Subsequent service medical records 
included a record dated in November 1964 which reflected 
complaints of numbness in the right hip area.  An examination 
of the back was negative at that time.  An X-ray of the 
lumbosacral spine in December 1964 was likewise normal.  On 
separation examination in July 1968, the veteran denied 
having recurrent back pain or a painful or trick shoulder or 
elbow.  

The Board also noted that post service medical evidence 
included records dated in December 1984 which reflected 
complaints of back pain, and gave a history of onset after 
service.  The Board denied the claims for service connection 
for disorders of the back and spine, stating that there was 
no competent evidence of record that the veteran manifested a 
current disability of the back or shoulder which was related 
to any event in service, nor was there evidence of arthritis 
within one year after service.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the Joint Motion of May 2007, the Secretary and 
the veteran agreed that a remand was warranted because the 
appellant had not been afforded nexus opinions regarding a 
possible relationship between his current back and shoulder 
disabilities and an in-service event.  That motion was 
granted by the Court.

In light of the foregoing, the case is remanded for the 
following actions:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
obtaining a medical opinion regarding 
whether the veteran currently has any 
residual back or shoulder disabilities 
attributable to the jeep accident noted 
during service.  The examiner should 
review all in-service medical records as 
well as the post service records 
pertaining to the claimed disabilities.  
The claims file must be made available to 
the examiner in connection with the 
examination.  The examiner should offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's current back or 
shoulder problems had onset during 
service or are in any other way causally 
related to his active service.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


